Exhibit 10(i)
AMENDMENT NUMBER TWELVE
TO THE
HARRIS CORPORATION RETIREMENT PLAN
          WHEREAS, Harris Corporation, a Delaware corporation (the “Company”),
heretofore has adopted and maintains the Harris Corporation Retirement Plan, as
amended and restated effective July 1, 2007 (the “Plan”);
          WHEREAS, pursuant to Section 17.1 of the Plan, the Management
Development and Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) has the authority to amend the Plan;
          WHEREAS, the Compensation Committee and the Board of Directors have
approved an amendment to the Plan to modify the definition of “Change of
Control” effective as of August 28, 2010;
          NOW, THEREFORE, pursuant to action by the Compensation Committee and
the Board of Directors, the Plan is hereby amended, effective as of August 28,
2010, as follows:

  1. Article 2 of the Plan is hereby amended to delete the definition of “Change
of Control” in its entirety and replace it with the following:       “Change in
Control. For the purposes hereof, a “Change in Control” shall be deemed to have
occurred if:

          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));
          (ii) individuals who, on July 3, 2010, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to July 3,
2010, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination) shall also be deemed to be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;
          (iii) there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such corporation is represented by shares that
were Company Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power is
in substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company

 



--------------------------------------------------------------------------------



 



(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);
          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
          (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.
          Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 20% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
          For the purposes of this definition of “Change in Control” the term
“Subsidiary” shall mean any entity of which the Company owns or controls, either
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power.”

  2. The Plan is hereby amended to replace all references to the phrase “Change
of Control” set forth therein with the phrase “Change in Control”.
Notwithstanding the foregoing, any document incorporating by reference the
definition of “Change of Control” previously set forth in the Plan shall be
deemed to incorporate by reference the definition of “Change in Control” set
forth in the Plan by virtue of this amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Harris Corporation has caused this amendment to
the Harris Corporation Retirement Plan to be executed by its duly authorized
officer on October 27, 2010.

            HARRIS CORPORATION
      By:   /s/ Jeffrey S. Shuman         Jeffrey S. Shuman        Senior Vice
President, Human Resources
and Corporate Relations     

          ATTEST
      /s/ Scott T. Mikuen       Scott T. Mikuen      Secretary
Harris Corporation       

 